El Juez Asociado Sr. Wole,
emitió la opinión del Tribunal.
El peticionario presentó una solicitud interesando un auto de mandamus dirigido contra el Dr. E. Canino, encargado del Registro Civil de Aibonito. Se expidió un mandamiento para que el demandado expresara las razones por las cuales no debía de expedirse el auto, pero no se ha formulado con-testación. Los hechos de la petición deben por tanto ser tenidos por ciertos.
El peticionario compró una finca rústica a un menor. La madre que tenía la patria potestad sobre el hijo compareció *929en la escritura prestando su consentimiento a la venta. En el mismo día la referida madre emancipó a su l'iijo que en-tonces era mayor de diez y odio años de edad, por acta notarial en presencia de dos testigos, todo de conformidad con el artículo 303 del Código Civil el cual prescribe lo siguiente:
“El menor, aún cuando no fuere casado, puede ser emancipad.) para el solo efecto de la administración de sus bienes, por su padre, o en defecto de éste, por su madre, cuando dicbo menor hubiese cumplido la edad de diez y ocho años.
“Esta emancipación tendrá lugar por la declaración del padre o de la madre, hecha ante notario público en presencia de dos tes-tigos y con el consentimiento del menor.
“Deberá anotarse en el Eegistro Civil, no produciendo efecto entre tanto contra terceros.”
El encargado del registro civil se negó a dar efecto a la emancipación porque según manifestó, la Ley del Eegistro Civil requería que este acto de emancipación debía haberse hecho por autoridad competente y manifestó además dicho funcionario que había consultado el caso y obtenido la opi-nión del fiscal que resolvió en el mismo sentido. Estos dos funcionarios basan su opinión en el artículo 6 de la Ley del Eegistro Civil, el cual prescribe lo siguiente:x
“Artículo 6. — Firmada una inscripción no podrá hacerse en ella rectificación, adición ni enmienda que altere sustancialmente el acto a que se refiere sino en virtud de una orden de una corte de dis-trito. Esta ejecutoria se inscribirá en el registro, poniéndose al margen de la inscripción rectificada y de la que se haga nueva-mente, una suscinta nota de mutua referencia.”
Convenimos con el peticionario-en que este artículo es aplicable a los casos en que se pretenda alterar la naturaleza de una inscripción o de modificarla, pero no a cuestiones ori-ginales como matrimonios, defunciones o emancipaciones. Véase la sección 18 de la Ley No. 61 de 1911.
Sustentamos una ligera, duda respecto a si el peticionario ha demostrado tener él mismo tal interés que le dé derecho a presentar la solicitud. El padre o el hijo podrían tenerlo. *930El peticionario ha obtenido nna escritura y él tiene el título después de la debida emancipación del vendedor hecha ante notario. La escritura, a falta de otros defectos, debe inscri-birse en el registro de la propiedad ya que la emancipación hubiera sido inscrita en el registro civil o no y por tanto sería una protección para el comprador contra terceros.
Sin embargo como su título depende de la emancipación, damos al peticionario el beneficio de la duda y ordenamos que se verifique la inscripción no obstante el hecho de que esta solicitud pudo haber sido presentada y debió haber sido hecha a la corte de distrito, puesto que asumimos jurisdic-ción y expedimos el auto.
Expedido un auto perentorio de mandamus al Encargado del Registro Civil de Áibonito ordenando la anotación de. la escritura de emancipación.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.